Citation Nr: 0638828	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  01-03 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for dry eye syndrome, 
to include as secondary to ulcerative colitis status-post 
colectomy.

2.  Entitlement to an initial rating higher than 10 percent 
for degenerative disc disease of the cervical spine.

3.  Entitlement to an initial rating higher than 10 percent 
for degenerative disc disease of the thoracolumbar spine.

4.  Entitlement to an initial rating higher than 20 percent 
for ulcerative colitis status-post colectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to October 
1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The Board first considered this appeal 
in July 2003 and determined that additional development of 
the medical evidence was necessary.  All requested 
development was performed and the matter is now properly 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a chronic dry eye syndrome as a proximate 
result of his service-connected ulcerative colitis status-
post colectomy.

3.  The veteran has mild symptoms of intervertebral disc 
syndrome of the cervical and thoracolumbar spine manifest by 
pain.

4.  The veteran has maintained at least 45 degrees of flexion 
and 60 degrees of extension in his cervical spine with 
complaints of pain starting at 21 degrees of flexion and 40 
degrees of extension.

5.  The veteran has maintained at least 95 degrees of flexion 
and 30 degrees of extension in his thoracolumbar spine with 
complaints of pain starting at 78 degrees of flexion and 19 
degrees of extension.

6.  The veteran does not have incapacitating symptom episodes 
as a result of intervertebral disc syndrome.

7.  The veteran has moderate symptoms due to the resection of 
his large intestine manifest by loose stool and/or diarrhea 
nine to twelve times per day with occasional abdominal 
discomfort.


CONCLUSIONS OF LAW

1.  Dry eye syndrome is the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

2.  Criteria for a rating higher than 10 percent for 
degenerative disc disease of the cervical spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5293 (2000).

3.  Criteria for a rating higher than 10 percent for 
degenerative disc disease of the thoracolumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5293 
(2000).

4.  Criteria for a rating higher than 20 percent for 
ulcerative colitis, status-post colectomy, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.114, 
Diagnostic Codes 7323 and 7329 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in May 2002 and May 2005, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced as his claim of entitlement to service connection 
is granted in this decision and the RO will have an 
opportunity to fully advise the veteran of his rights and 
responsibilities under the VCAA with respect to any 
downstream issues that may arise as a result of the full 
grant of benefits.  The Board also finds that the lack of 
additional notice does not prejudice the veteran with respect 
to his claims of entitlement to higher initial ratings 
because he was given specific notice with respect to the 
elements of a basic service-connection claim that relate to 
those claims and cannot be prejudiced by not receiving notice 
of downstream issues that are not reached by a denial of the 
underlying benefit.  Accordingly, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Additionally, 
the RO issued a supplemental statement of the case in 
February 2006, subsequent to all VCAA notice, making the 
notices pre-decisional as per Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in July 2002.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

Service Connection

The veteran contends that he has experienced dry eyes since 
he began having ulcerative colitis and that the disability 
increased after his in-service colectomy.  He testified 
before the Board that the underlying disability made it 
difficult for his body to retain liquids and, as a 
consequence, he experienced a chronic dry eye syndrome.  

Medical treatment records show the veteran's continued 
complaints of dry eyes.  In February 2006, a VA examiner 
reviewed the claims folder, including all relevant medical 
evidence, and opined that the veteran's ulcerative colitis, 
status-post colectomy, more likely than not caused the body's 
inability to retain enough moisture.  Thus, the examiner 
further opined, the veteran experienced eye dryness.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for a 
disability medically shown to be proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Given the evidence as outlined above, the Board finds that 
the medical evidence supports the veteran's claim that his 
eye dryness began as a result of his ulcerative colitis and 
ultimate removal of his colon.  Although there is some 
question about current dry eye syndrome, the Board finds that 
the evidence is in relative equipoise regarding the chronic 
nature of the syndrome and resolves all reasonable doubt in 
favor of the veteran.  Accordingly, service connection for 
dry eye syndrome is granted as secondary to service-connected 
disability.




Increased Ratings

The veteran contends that his neck and mid-back disabilities 
as well as the residuals of his colectomy are more severe 
than rated.  He credibly testified before the Board that he 
maintained full-time employment notwithstanding his 
disabilities, but argued that the medical evidence that 
caused him to be medically discharged from active service 
should be given more weight as there were specific medical 
findings at that time that he was unable to perform his 
duties on active service.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Neck and Back Disabilities

At the time the veteran filed his claim, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, called for the assignment of a 60 
percent disability evaluation when there was evidence of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief; a 
40 percent evaluation was for assignment when the evidence 
showed severe intervertebral disc syndrome with recurring 
attacks and intermittent relief; a 20 percent evaluation was 
for assignment for moderate intervertebral disc syndrome with 
recurring attacks; and, a 10 percent evaluation was for 
assignment when there was evidence of only mild 
intervertebral disc syndrome.

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome were amended.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  Under the schedular requirements which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) began being evaluated 
based upon either the total duration of incapacitating 
episodes over the past twelve months or a combination of 
separate evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under Section 4.25, whichever method resulted in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  Specifically, 10 
percent evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months; a 20 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months; a 40 percent evaluation is assigned when 
there is evidence of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months; and, a 60 percent evaluation 
is assigned when there is evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.    

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.  

Effective September 26, 2003, all rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. 
§ 4.71a were amended, including criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 
(August 27, 2003) codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2004).  The amendment changed the 
diagnostic code numbers used for all spine disabilities and 
instituted the use of a general rating formula for diseases 
and injuries of the spine for the new Diagnostic Codes 5235 
to 5243 unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
as outlined above under the discussion of Diagnostic Code 
5293 (Intervertebral Disc Syndrome is redesignated as 
Diagnostic Code 5243).  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
§ 4.59, which requires consideration of painful motion with 
any form of arthritis, the veteran's reports of pain have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.  

It is important to point out at this juncture that when using 
the new general rating formula, additional consideration of 
complaints of pain are limited because the formula 
specifically includes symptoms such as pain, stiffness, or 
aching in the area of the spine under evaluation.  As set out 
above, the formula specifically states, "with or without 
symptoms such as pain..."

The evidence clearly shows that the veteran injured his 
cervical and thoracolumbar spine during service as he 
performed hundreds of parachute jumps.  Upon medical 
evaluation board in May 1998, he maintained 45 degrees of 
flexion and 30 degrees of extension in the cervical spine as 
well as 180 degrees of flexion and 51 degrees of extension in 
the thoracolumbar spine.  There was no deformity in the 
spine, but the veteran complained of constant pain that was 
only relieved with rest.  It was determined that he could no 
longer perform his duties as a Special Forces Engineer and he 
was given an honorable discharge.

Upon VA examination in February 2000, the veteran maintained 
flexion to 50 degrees and extension to 60 degrees in the 
cervical spine; he had complaints of constant pain.  He 
maintained 95 degrees of flexion and 35 degrees of extension 
in the thoracic spine.  The veteran had a normal gait and 
station and there was no evidence of muscle spasm in the 
cervical or thoracic spine.

The veteran testified before the Board in July 2002 that he 
had fair range of motion in his neck as long as he avoided 
fast jerking movements and heavy lifting.  He stated that he 
had occasional muscle spasms in his neck and back, but did 
not take any medication for his spine disabilities.  The 
veteran described his need to control the way he moved and 
stated that it was a lifestyle change due to the injuries to 
his neck and back.  He stated that he maintained full-time 
employment.

The veteran's post-service treatment records show that he has 
continued to have complaints of cervical, thoracic and lumbar 
spine pain.  He does not, however, participate in treatment 
on a regular basis nor does he require any medication to 
maintain functionality.  The veteran has not sought medical 
accommodation in his employment.

Upon VA examination in May 2005, the veteran complained of 
increased stiffness and locking in his neck, with the right 
side being worse than the left.  He stated that he had 
locking problems about three times every two months that 
lasted about one to two days without limiting his ability to 
go to work; he does not drive a motor vehicle when his neck 
is stiff.  The veteran stated that about once every three 
years he experienced pain in his cervical spine that reached 
the level of a ten on a scale of one to ten with ten being 
the worst possible pain; other flare-ups reached the level of 
a five out of ten on the same scale.  The veteran related 
that his movement decreased about 70 percent during flare-ups 
and he treated his pain with Aspirin and ice packs.  Upon 
examination, his motor strength was satisfactory and there 
was no weakness or parasthesias in the upper extremities.  He 
had flexion to 54 degrees with pain starting at 21 degrees, 
extension to 60 degrees with pain starting at 40 degrees, 
right tilt to 32 degrees and left tilt to 30 degrees; 
repetitive motion did not affect the range of motion but did 
cause the pain to increase.  Muscle strength was 5/5 in the 
upper extremities and pain was found to be the major limiting 
factor in neck motion.  X-rays showed degenerative disc 
disease from C5 to C7 and the diagnostic assessment was 
intervertebral disc disease of the cervical spine.

The veteran also complained of pain in the mid-back with 
activity that did not cause any change in his range of motion 
on a regular basis.  He related having about two severe 
flare-ups about every other year in which he had radiating 
pain into his feet.  The veteran did not describe 
incapacitating pain, but stated that he missed work about 
fifteen days per year when his back pain flared to the level 
of an eight on a scale of one to ten with ten being the worst 
possible pain; he described his range of motion being limited 
by about 70 percent during the symptom flares.  He stated 
that he treated his pain with Aspirin and a heating pad.  
Upon examination, there was no evidence of weakness, fatigue 
or lack of endurance.  The veteran had flexion to 96 degrees 
with pain at 78 degrees, and extension to 30 degrees with 
pain at 19 degrees; there was no significant pain with 
tilting to each side and no evidence of spasm or radicular 
patterns.  The veteran did have a slight tenderness at the 
sciatic notches and x-rays showed some degenerative changes.  
The diagnostic assessment was dorsal and lumbar degenerative 
intervertebral disc and facet disease.

VA's General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for an increased 
rating, VA should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for VA to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is 
more favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change.  See VAOPGCPREC 3-2000 
(Apr. 10, 2000); See, too, 38 C.F.R. § 3.114.  

Given the evidence as outlined above, the Board finds that 
neither the rating criteria in effect at the time the veteran 
first made application for VA benefits in 1999 nor the 
current rating criteria are more favorable to the veteran.  
The rating criteria based on incapacitating episodes 
effective in 2002 is certainly not more favorable as the 
veteran has never described experiencing incapacitating 
symptom episodes.

Under the rating criteria used by the RO in its 2000 rating 
decision, the Board finds that the veteran has mild symptoms 
of intervertebral disc syndrome in both his cervical spine 
and his thoracolumbar spine as his disabilities have always 
been manifest by pain which only slightly limits motion in 
the spine.  There is no suggestion of any sciatic neuropathy, 
absent ankle jerk or other neurological findings appropriate 
to the diseased discs to allow for assignment of ratings for 
moderate symptoms with recurring attacks.  Thus, the Board 
finds that the 10 percent ratings assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2000), appropriately reflect 
the level of disability experienced by the veteran and higher 
ratings under that diagnostic code are denied.

The Board also considered other rating criteria in effect at 
the time of the veteran's application in an effort to ensure 
that he is adequately compensated for his functional 
impairment.  Because the veteran has never been shown to have 
more than slight limitation of motion in his cervical and 
thoracolumbar spine, even with his complaints of constant 
pain, the Board cannot assign ratings higher than 10 percent 
based on painful and limited motion under Diagnostic Codes 
5290, 5291, or 5292.

The Board also considered assignment of ratings based on the 
veteran's degenerative disc disease under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Additional ratings, however, cannot be 
assigned because the limiting factor used to determine the 
assignment of the current 10 percent ratings is painful 
motion and the evaluation of the same disability under 
various diagnoses is to be avoided.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.

Using current rating criteria, the Board finds that 20 
percent ratings under the general rating formula cannot be 
assigned because the veteran has at no time been shown to 
have cervical flexion limited between 15 and 30 degrees or 
thoracolumbar flexion limited to somewhere between 30 and 60 
degrees.  The veteran has maintained at least 45 degrees of 
flexion and 60 degrees of extension in his cervical spine and 
at least 95 degrees of flexion and 30 degrees of extension in 
his thoracolumbar spine.  The Board acknowledges that his 
complaints of pain now start at 21 degrees of cervical 
flexion, 40 degrees of cervical extension, 78 degrees of 
thoracolumbar flexion and 19 degrees of thoracolumbar 
extension, but, as pointed out above, the general rating 
formula takes into account one's complaints of pain when 
setting the parameters of the rating criteria.

The veteran maintains motion in both his cervical and 
thoracolumbar spine exceeding the limits for assignment of 20 
percent ratings and there is no evidence of muscle spasm or 
guarding so severe as to result in an abnormal gait or 
abnormal spinal contour.  As such, the Board finds that 
ratings higher than 10 percent may not be assigned for either 
the cervical spine disability or the thoracolumbar spine 
disability using current rating criteria.  Consequently, 
ratings higher than 10 percent are denied on a schedular 
basis.

Ulcerative Colitis

The veteran's colitis, status-post colectomy, is evaluated 
using criteria found at 38 C.F.R. § 4.114, Diagnostic Codes 
7323 and 7329.  Under Diagnostic Code 7323, a 10 percent 
rating is assigned when there is evidence of moderate 
ulcerative colitis, a 30 percent rating when there are 
moderately severe symptoms, a 60 percent rating when there 
are severe symptoms, and a 100 percent rating is assigned 
when there are pronounced symptoms resulting in marked 
malnutrition, anemia and general debility.  Under Diagnostic 
Code 7329, a 10 percent rating is assigned when there is 
evidence of slight symptoms following resection of the large 
intestine, a 20 percent rating is assigned when there are 
moderate symptoms, and a 40 percent rating is assigned when 
there are severe symptoms objectively supported by 
examination findings.

For analogy purposes, the Board points out that criteria for 
evaluating voiding dysfunction under 38 C.F.R. § 4.115a allow 
for the assignment of a 60 percent evaluation when there is 
evidence of required use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day; a 40 percent evaluation when there is evidence 
of required wearing of absorbent materials which must be 
changed two to four times per day; and, a 20 percent 
evaluation when there is evidence of required wearing of 
absorbent materials which must be changed less than two times 
per day.

The criteria for evaluating urinary frequency under 38 C.F.R. 
§ 4.115a allow for the assignment of a 40 percent evaluation 
when there is evidence of a daytime voiding interval less 
than one hour or awakening to void five or more times per 
night; a 20 percent evaluation when there is evidence of a 
daytime voiding interval between one and two hours or 
awakening to void three to four times per night; and, a 10 
percent evaluation when there is evidence of a daytime 
voiding interval between two and three hours or awakening to 
void two times per night.

The medical evidence shows that the veteran complained of 
having ten to twelve bowel movements per day upon medical 
board evaluation in May 1998.  It was noted at that time that 
he was cured of his ulcerative colitis, but needed annual 
proctoscopy screening to watch for recurrence.

The veteran's complaints have been consistent since he filed 
his application for VA benefits in 1999.  Upon VA examination 
in  February 2000, he stated that he had approximately twelve 
bowel movements per day with episodic abdominal discomfort 
and cramping; at his hearing before the Board in July 2002, 
he testified that he had fourteen to sixteen bowel movements 
per day and only took medication when he was going to fly or 
be in an environment where he could not readily access a 
bathroom; and, upon VA examination in October 2005, he 
related having about nine bowel movements per day that were 
usually liquid in consistency.  The veteran does not 
participate in regular treatment and he has not experienced a 
recurrence of ulcerative colitis.  

Upon VA examination in February 2006, the veteran was noted 
to have gained twenty-four pounds in the previous year.  
There was no evidence of anemia or malnutrition found upon 
examination nor in a review of the medical records.  The 
veteran denied having any abdominal cramping or pain, 
nocturia, dysuria or recent attacks of colitis.  He related 
taking Aspirin and multi-vitamins.

Given the evidence as outlined above, the Board finds that a 
compensable rating under Diagnostic Code 7323 is not 
available as there is no evidence of a recurrence of 
ulcerative colitis.  The currently assigned 20 percent rating 
under Diagnostic Code 7329 appears more than appropriate as 
there is no evidence of symptoms related to the resection of 
the large intestine other than loose and frequent bowel 
movements.  Finding that the bowel movements are moderate 
symptoms is appropriate because the veteran experiences 
approximately nine to twelve bowel movements per day.  When 
comparing this finding to rating criteria for voiding, the 
Board notes that it is consistent in that higher ratings are 
only assigned for voiding dysfunction when there is a need 
for absorbent materials to be worn that must be changed 
throughout the day or evidence of voiding at intervals less 
than one hour.  Therefore, the Board finds that a rating 
higher than 20 percent may not be assigned as there is no 
evidence of severe symptoms.

Extra-schedular

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected disabilities nor has he 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors upon which to predicate the assignment of 
higher ratings.

The veteran has not required frequent periods of 
hospitalization for either of his spine disabilities or his 
status-post colectomy residuals, his treatment records are 
void of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings, and the veteran has 
described being able to perform all activities of daily 
living without much limitation due to the disabilities here 
being evaluated.  The Board does not doubt that limitation 
caused by neck and mid-back pain and the need to use the 
bathroom approximately twelve times per day has an adverse 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Although the veteran has described having full-time 
employment that he maintains without having to miss more than 
approximately fifteen days per year, he is assigned a 10 
percent rating for his cervical spine disability, a 10 
percent rating for his thoracolumbar disability, and a 20 
percent rating disability for post-colectomy residuals.  
These evaluations adequately reflect the clinically 
established impairments experienced by the veteran and higher 
ratings are not appropriate for assignment.  

The Board acknowledges the veteran's argument that his 
medical discharge from service should be given more weight in 
determining his current level of disability.  It is important 
to point out, however, that the service findings were limited 
to whether the veteran was capable of performing the physical 
demands of duties required of a Special Forces Engineer and 
not whether he was impaired in his performance of non-service 
activities which are typically much less strenuous.  VA's 
review of the medical evidence is with an eye toward average 
impairment of earning capacity and this veteran has 
consistently shown his ability to maintain full-time 
employment notwithstanding his service-connected 
disabilities.  As such, it would be inappropriate to step 
outside of the rating schedule to assign higher ratings 
simply because the veteran is not able to perform the duties 
of a Special Forces Engineer.  Therefore, his request for 
higher initial ratings is denied.  The Board also finds that 
there is no evidence suggesting the need for staged ratings.


ORDER

Service connection for dry eye syndrome is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

A rating higher than 10 percent for degenerative disc disease 
of the cervical spine is denied.

A rating higher than 10 percent for degenerative disc disease 
of the thoracolumbar spine is denied.

A rating higher than 20 percent for ulcerative colitis, 
status-post colectomy, is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


